DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, & 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by LEVINE et al. (WO 2018/035514 A1).
As related to independent claim 1, LEVINE et al. teaches a method of making a photochromic inkjet ink for printing invisible marks on a porous substrate, the printed marks changing to a visible color upon exposure to sunlight or UV light, the method comprising: dissolving a photochromic dye, from about 0.1% to about 10% by weight of the ink composition (LEVINE et al. – Page 7, Paragraphs 3-4 and Page 8, Paragraph 31), in a non-volatile organic solvent (LEVINE et al. – Page 9, Paragraphs 1-2 & 11; and Table 2); mixing a polymer resin, from about 1% to about 20% by weight of the ink composition [i.e. 15-20% in Ink 319C] (LEVINE et al. – Pages 9 & 10, Paragraph 5), into the non-volatile organic solvent containing the photochromic dye (LEVINE et al. – Page 7, Paragraphs 3-4 and Page 8, Paragraph 2); and mixing surface modifying agents (LEVINE et al. – Page 8, Paragraph 24; Page 10, Paragraphs 5 & 9) and additives into the non-volatile organic solvent containing the photochromic dye and polymer resin (LEVINE et al. – Page 8, Paragraph 18 and Page 10, Paragraph 9).
As related to dependent claim 3, LEVINE et al. teaches the photochromic dye is from about 1% to about 3% by weight of the ink composition (LEVINE et al. – Page 7, Paragraphs 3-4 and Page 8, Paragraph 31).
As related to dependent claim 4, LEVINE et al. teaches the non-volatile organic solvent is one or more of alcohol, ketone, glycol ether and an ester (LEVINE et al. – Page 9, Paragraphs 1-2 & 11).
As related to dependent claim 14, LEVINE et al. teaches the polymer resin is one of polyester (PET), polyethylene, acrylonitrile butadiene styrene (ABS), polyvinyl chloride (PVC), polystyrene, polyamides, polypropylene, polyurethane resin, vinyl chloride/vinyl acetate, acrylic block copolymer, low acid-value acrylic, and styrene acrylic resin (LEVINE et al. – Pages 7-8).
As related to dependent claim 15, LEVINE et al. teaches the polymer resin is present at about 5% to about 20% by weight of the ink composition  (LEVINE et al. – Pages 7-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 5-7, 9, 11, 13, & 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEVINE et al. (WO 2018/035514 A1) in view of Ozee et al. (US 2012/0269752 A1).
As related to dependent claim 2, LEVINE et al. teaches the photochromic dye is a naphthopyran dye (LEVINE et al. – Page 10) but does not specifically teach one of Photosol 7-114, Photosol 7-49, Photosol 7-877, Photosol 5-83, Photosol 7-3698, and Photosol 7-250.  However, Ozee et al. teaches a similar photochromic composition which specifically contains a naphthopyran dye (Ozee et al. – Page 20, Paragraph 486) and more specifically a naphthopyran dye selected from one of Photosol 7-114, Photosol 7-49, Photosol 7-877, Photosol 5-83, Photosol 7-3698, and Photosol 7-250 (Ozee et al. – Page 20, Paragraph 486).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to specify the naphthopyran dye of LEVINE et al. to be a specific commercially available naphthopyran dye as taught by Ozee et al. in an effort to provide dye that is commercially available and for use in photochromic compositions with the intent to impart luminosity or light effect of a surface upon which the composition is applied (Ozee et al. – Page 1, Paragraph 1).

As related to dependent claim 13, the combination of LEVINE et al. and Ozee et al. remains for the reasons indicated above and continues to teach the surface modifying agents are a surfactant at about 0.3% by weight of the ink composition (Ozee et al. – Page 14, Paragraphs 370-372).
As related to independent claim 25, the combination of LEVINE et al. and Ozee et al. remains for the reasons indicated above and continues to teach a photochromic inkjet ink formulation that prints an invisible mark on a substrate and changes to a visible color mark upon exposure to sunlight or UV light, the formulation comprising: a photochromic dye at 2% by weight of the ink formulation (LEVINE et al. – Page 7, Paragraphs 3-4 and Page 8, Paragraph 31); alcohol at about 20% by weight of the ink formulation (Ozee et al. – Page 13, Paragraphs 334-339); glycol ether at about 2% by weight of the ink formulation (Ozee et al. – Page 14-15, Paragraphs 372-382); polymer resin at about 1.5% by weight of the ink formulation (LEVINE et al. – Pages 7-8); surfactant at about 0.3% by weight of the ink formulation (Ozee et al. – Page 14, Paragraphs 370-372); and an ester at about 75% by weight of the ink formulation (Ozee et al. – Page 6, Paragraph 133).
As related to further dependent claim 5, the combination of LEVINE et al. and Ozee et al. remains for the reasons indicated above and continues to teach the alcohol is at about 20% by weight of the ink composition (Ozee et al. – Page 13, Paragraphs 334-339).
As related to further dependent claim 6, the combination of LEVINE et al. and Ozee et al. remains for the reasons indicated above and continues to teach the glycol ether is at about 2% by weight of the ink composition (Ozee et al. – Page 14-15, Paragraphs 372-382).
As related to further dependent claim 7, the combination of LEVINE et al. and Ozee et al. remains for the reasons indicated above and continues to teach the ester is at about 72% by weight of the ink composition (Ozee et al. – Page 6, Paragraph 133).
As related to further dependent claim 9, the combination of LEVINE et al. and Ozee et al. remains for the reasons indicated above and continues to teach the alcohol is one of methanol, ethanol, propanol, butanol, and hexanol (LEVINE et al. – Page 9, Paragraphs 1-2 & 11).
As related to further dependent claim 11, the combination of LEVINE et al. and Ozee et al. remains for the reasons indicated above and continues to teach the glycol ether is one of diethylene glycol diethyl ether, diethylene glycol monopropyl ether, propylene glycol butyl ether, dipropylene glycol butyl ether, dipropylene glycol monomethyl ether, dipropylene glycol dimethyl ether, propylene glycol propyl ether, tetraethylene glycol dimethyl ether, methyl butyl ether, tripropylene glycol methyl ether, tetrahydrofuran and tetrahydropyran (Ozee et al. – Page 5, Paragraph 115; Page 7, Paragraphs 172-179; Page 8, Paragraph 185; and Page 16, Paragraph 393).

Claim(s) 10, 16-24, & 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEVINE et al. (WO 2018/035514 A1) in view of Ozee et al. (US 2012/0269752 A1) and further in view of Kozee et al. (US 2004/0220298 A1).
As related to further dependent claim 10, the combination of f LEVINE et al. and Ozee et al. remains for the reasons indicated above and while teaching a ketone, does not specifically teach the group to choose from as claimed.  However, Kozee et al. teaches an ink jet ink composition and method of making such (Kozee et al. – Page 1, Paragraphs 2-3) and specifically teaches the composition includes a ketone which is one of acetone, methyl ethyl ketone, methyl propyl ketone, methyl butyl ketone, cyclohexanone, cyclopentanone, cyclohephanone, cycloctanone and isophorene (Kozee et al. – Page 11, Paragraphs 78-79).

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include with the list of organic solvents which include ketones to also include a ketone selected from a substantial group in an effort to provide a composition which includes a volatile evaporation rate and is a photochromic substance for allowing a color change with a visual verification of the change (Kozee et al. – Page 1, Paragraphs 2-3).

As related to independent claim 16, the combination of LEVINE et al., Ozee et al., and Kozee et al. remains for the reasons indicated above and continues to teach a method of making a photochromic inkjet ink for printing invisible marks on a non-porous substrate (Kozee et al. – Page 1, Paragraphs 2-3), the printed marks changing to a visible color upon exposure to sunlight or UV light (Kozee et al. – Page 1, Paragraphs 2-3), the method comprising: dissolving a photochromic dye, from about 0.1% to about 10% by weight of the ink composition (LEVINE et al. – Page 7, Paragraphs 3-4 and Page 8, Paragraph 31), in a non-volatile organic solvent; mixing a polymer resin from about 1% to about 20% by weight of the ink composition into the non-volatile organic solvent containing the photochromic dye (LEVINE et al. – Page 7, Paragraphs 3-4; Page 8, Paragraph 2; Page 9, Ink 319C; and Page 10, Paragraph 5); mixing surface modifying agents and additives into the non-volatile organic solvent containing the photochromic dye and polymer resin (LEVINE et al. – Page 8, Paragraphs 18 & 24 and Page 10, Paragraph 9); and adding ketone from about 70% to about 96% by weight of the ink composition (Kozee et al. – Page 13, Paragraph 94 and Page 16, Paragraphs 111-113).
As related to dependent claim 17, the combination of LEVINE et al., Ozee et al., and Kozee et al. remains for the reasons indicated above and continues to teach the non-volatile organic solid is one or more of alcohol, glycol ether and an ester (LEVINE et al. – Page 9, Paragraphs 1-2 & 11 and Kozee et al. – Page 11, Paragraph 78).
As related to further dependent claim 18, the combination of LEVINE et al., Ozee et al., and Kozee et al. remains for the reasons indicated above and continues to teach the alcohol is at about 20% by weight of the ink composition (Ozee et al. – Page 13, Paragraphs 334-339).
As related to further dependent claim 19, the combination of LEVINE et al., Ozee et al., and Kozee et al. remains for the reasons indicated above and continues to teach the glycol ether is at about 2% by weight of the ink composition (Ozee et al. – Page 14-15, Paragraphs 372-382).
As related to further dependent claim 20, the combination of LEVINE et al., Ozee et al., and Kozee et al. remains for the reasons indicated above and continues to teach the ester is at about 8% by weight of the ink composition (Kozee et al. – Page 12, Paragraph 89 and Ozee et al. – Page 6, Paragraphs 129-140).
As related to dependent claim 21, the combination of LEVINE et al., Ozee et al., and Kozee et al. remains for the reasons indicated above and continues to teach the ketone is one of acetone, methyl ethyl ketone, methyl propyl ketone, methyl butyl ketone, cyclohexanone, cyclopentanone, cycloheptanone, cyclooctenone and isophorone (Kozee et al. – Page 11, Paragraphs 78-79).
As related to independent claim 22, the combination of LEVINE et al., Ozee et al., and Kozee et al. remains for the reasons indicated above and continues to teach a method of making a photochromic inkjet ink for printing invisible marks on a substrate, the printed marks changing to a second color upon exposure to sunlight or UV light (Kozee et al. – Page 1, Paragraphs 2-3), the method comprising: dissolving a photochromic dye, from about 0.1% to about 10% by weight of the ink composition (LEVINE et al. – Page 7, Paragraphs 3-4 and Page 8, Paragraph 31), in a non-volatile organic solvent (LEVINE et al. – Page 9, Paragraphs 1-2 & 11; and Table 2); dissolving a colorant, at about 0.1% to about 5% by weight of the ink composition, in the non-volatile organic solvent containing the photochromic dye (LEVINE et al. – Page 4 & 8, Paragraph 6 and Tables 14 & 25 and Kozee et al. – Page 12, Paragraph 88 & Page 13, Paragraph 94) and mixing a polymer resin, from about 1% to about 20% by weight of the ink composition (LEVINE et al. – Pages 9 & 10, Paragraph 5 and Kozee et al. – Page 13, Paragraph 94), into the non-volatile organic solvent containing the photochromic dye and colorant (LEVINE et al. – Page 7, Paragraphs 3-4 and Page 8, Paragraph 2 and Kozee et al. – Page 13, Paragraph 94).
As related to dependent claim 23, the combination of LEVINE et al., Ozee et al., and Kozee et al. remains for the reasons indicated above and continues to teach a naphthopyran dye selected from one of Photosol 7-114 and Photosol 7-49 (Ozee et al. – Page 20, Paragraph 486).
As related to further dependent claim 24, the combination of LEVINE et al., Ozee et al., and Kozee et al. remains for the reasons indicated above and continues to teach the colorant is one of Savinyl Yellow RLS, Savinyl Blue GLS, and Savinyl Red 3BLS [i.e. phthalocyanine colorants] (Ozee et al. – Page 21, Paragraphs 512-513 and Page 22, Paragraphs 539-543).
As related to independent claim 26, the combination of LEVINE et al., Ozee et al., and Kozee et al. remains for the reasons indicated above and continues to teach a photochromic inkjet ink formulation that prints an invisible mark on a substrate and changes to a visible color mark upon exposure to sunlight or UV light, the formulation comprising: a photochromic dye at about 2% by weight of the ink formulation (LEVINE et al. – Page 7, Paragraphs 3-4 and Page 8, Paragraph 31); alcohol at about 20% by weight of the ink formulation (Ozee et al. – Page 13, Paragraphs 334-339); ester is at about 8% by weight of the ink composition (Kozee et al. – Page 12, Paragraph 89 and Ozee et al. – Page 6, Paragraphs 129-140); glycol ether at about 2% by weight of the ink formulation (Ozee et al. – Page 14-15, Paragraphs 372-382); polymer resin at about 1.5% by weight of the ink formulation (LEVINE et al. – Pages 7-8); surfactant at about 0.3% by weight of the ink formulation (Ozee et al. – Page 14, Paragraphs 370-372); and ketone at about 66% by weight of the ink formulation (Kozee et al. – Page 11, Paragraphs 78-79 and Page 13, Paragraph 94).
As related to independent claim 27, the combination of LEVINE et al., Ozee et al., and Kozee et al. remains for the reasons indicated above and continues to teach a photochromic inkjet ink formulation that prints a visible mark of a first color on a substrate and changes to a second different color mark upon exposure to sunlight or UV light, the formulation comprising: a photochromic dye at about 2% by weight of the ink formulation (LEVINE et al. – Page 7, Paragraphs 3-4 and Page 8, Paragraph 31); a colorant at about 0.8% by weight of the ink formulation (LEVINE et al. – Page 4 & 8, Paragraph 6 and Tables 14 & 25 and Kozee et al. – Page 12, Paragraph 88 & Page 13, Paragraph 94); alcohol at about 20% by weight of the ink formulation (Ozee et al. – Page 13, Paragraphs 334-339); acetate at about 0.2% by weight of the ink formulation (Kozee et al. – Page 11, Paragraphs 78-80 and Page 12, Paragraphs 89 & 98); glycol ether at about 0.5% by weight of the ink formulation (Ozee et al. – Page 14-15, Paragraphs 372-382); surfactant at about 0.3% by weight of the ink formulation (Ozee et al. – Page 14, Paragraphs 370-372); polymer resin at about 1.5% by weight of the ink formulation (LEVINE et al. – Pages 7-8); and an ester is at about 73% by weight of the ink composition (Ozee et al. – Page 6, Paragraph 129-140 and Kozee et al. – Page 12, Paragraph 89).
As related to independent claim 28, the combination of LEVINE et al., Ozee et al., and Kozee et al. remains for the reasons indicated above and continues to teach a photochromic inkjet ink formulation that prints an invisible mark on a substrate and changes to a visible color mark upon exposure to sunlight or UV light, the formulation comprising: a photochromic dye at about 3% by weight of the ink formulation (LEVINE et al. – Page 7, Paragraphs 3-4 and Page 8, Paragraph 31); alcohol at about 20% by weight of the ink formulation (Ozee et al. – Page 13, Paragraphs 334-339); vinyl chloride or vinyl acetate resin at about 10% by weight of the ink formulation (Kozee et al. – Page 12, Paragraph 88); acetate at about 2% by weight of the ink formulation (Kozee et al. – Page 11, Paragraphs 78-80 and Page 12, Paragraphs 89 & 98); glycol ether at about 0.5% by weight of the ink formulation (Ozee et al. – Page 14-15, Paragraphs 372-382); surfactant at about 0.3% by weight of the ink formulation (Ozee et al. – Page 14, Paragraphs 370-372); and an ester is at about 64% by weight of the ink composition (Ozee et al. – Page 6, Paragraph 129-140 and Kozee et al. – Page 12, Paragraph 89).
As related to dependent claim 29, the combination of LEVINE et al., Ozee et al., and Kozee et al. remains for the reasons indicated above and continues to teach the polymer resin is one of polyester (PET), polyethylene, acrylonitrile butadiene styrene (ABS), polyvinyl chloride (PVC), polystyrene, polyamides, polypropylene, polyurethane, vinyl chloride/vinyl acetate, acrylic block copolymer, low acid-value acrylic, and styrene acrylic resin (LEVINE et al. – Page 3, Paragraph 3 and Kozee et al. – Pages 11-12, Paragraphs 79-80 Paragraph 94).
Claim(s) 8 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEVINE et al. (WO 2018/035514 A1) in view of Ozee et al. (US 2012/0269752 A1) and further in view of Orellana Moraleda et al. (US 2014/0158019 A1).
The combination of f LEVINE et al. and Ozee et al. remains for the reasons indicated above and while teaching multiple esters, does not specifically teach the ester is γ-Butyrolactone.  However, Orellana Moraleda et al. teaches a photochromic inkjet ink (Orellana Moraleda et al. – Page 1, Paragraphs 14-15) and specifically teaches a non-volatile organic solvent including an ester (Orellana Moraleda et al. – Page 4, Paragraph 66) which is at about 72% by weight of the ink composition (Orellana Moraleda et al. – Page 4, Paragraph 66) and is γ-Butyrolactone [claim 8] or a cyclic carboxylic ester [claim 12] (Orellana Moraleda et al. – Page 1, Paragraphs 8 & 15 and Page 4, Paragraph 62).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include with the list of organic solvents which include esters to also include an ester selected from a substantial group including esters at the various amounts by weight as the ink vehicle (Orellana Moraleda et al. – Page 4, Paragraph 66) for providing a luminescent colorant which emits light when it is exposed to light (Orellana Moraleda et al. – Page 1, Paragraphs 2-4).

Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive. With respect to independent claims 1, 16, & 22 and subsequent dependent claims, Applicant argued that “Levine fails to disclose, for example, a ‘photochromic inkjet ink for printing’” and “Levine fails to disclose… a polymer resin, from about 1% to about 20% by weight”.  With respect to the argument that “Levine fails to disclose, for example, a ‘photochromic inkjet ink for printing’” Examiner respectfully disagrees and requests Applicant read the Abstract of the LEVINE et al. reference which specifically states “an ink composition including at least one photochromic pigment or dye…” which “forms a film.”  With respect to the argument that “Levine fails to disclose… a polymer resin, from about 1% to about 20% by weight,” Examiner respectfully disagrees and invites the Applicant to review the rejection reiterated above and specifically Pages 7-10 of the LEVINE et al. reference.  With respect to independent claims 25-27, Applicant argues that “Levine… fails to identify that the feature of ‘polymer resin at about 1.5% by weight of the ink formulation’ is disclosed…” Examiner respectfully disagrees as the claimed limitation of “about 1.5%” is a seemingly indefinite term wherein any amount of polymer resin in the composition falls into the open-ended range encompassed by the term “about” and therefore, as indicated previously and reiterated above, LEVINE et al. teaches an amount of polymer resin in the composition (LEVINE et al. – Pages 7-10).  With respect to independent claim 28, Applicant argues that Levine in view of Ozee and further in view of Kozee… fails to disclose, teach, or suggest the feature of “glycol ether at about 0.5% of the ink formulation…”  Examiner respectfully disagrees as the claimed limitation of “about 0.5%” is a seemingly indefinite term wherein any amount of glycol ether in the composition falls into the open-ended range encompassed by the term “about.”  Meanwhile, Examiner respectfully requests Applicant review the rejection and references as indicated previously and reiterated above, and Examiner points specifically to Ozee et al. at Page 14-15, Paragraphs 372, 374, 379, & 381.
As no further arguments were made, butfor the reliance on the independent claim(s), the claims remain rejected as indicated above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McDermott (US 2008/0102049 A1) teaches a film forming composition which teaches a polymer comprising 1% or more by weight, and a glycol ether additive.
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049. The Examiner can normally be reached Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Zimmermann/Primary Examiner, Art Unit 2853